PeR Curta m.
The Attorney General moves to dismiss the appeal for that there is no statement, or settlement of case on appeal, and the Court is relegated to an examination of an obvious fragmentary and selective portion of the record. However, since there is data in the record from which an appeal may be inferred, the motion will not be allowed. Nevertheless error upon the face of the record is not made to appear. Indeed where defendant enters a general appearance in court, he waives any objection predicated upon any irregularity in the warrant. S. v. Harris, 213 N.C. 648, 197 S.E. 142. See also S. v. Turner, 170 N.C. 701, 86 S.E. 1019, and also S. v. Johnson, 247 N.C. 240, 100 S.E. 2d 494.
In the case in hand the record shows that defendant entered plea of not guilty, and was tried and convicted in the Recorder’s Court.
Moreover, the records of the proceedings in this case are subject to the charge that, as stated in S. v. King, 222 N.C. 137, 22 S.E. 2d 241, “they are incomplete and unduly abbreviated and ciphered, a practice that should not be pursued, and is not approved in the recording of the proceedings of a court of record.” See also S. v. Edmundson, 244 N.C. 693, 94 S.E. 2d 844.
Affirmed.